Citation Nr: 1534807	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the lumbar spine.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities and the face, to include as secondary to diabetes mellitus, type 2.  

3.  Entitlement to service connection for dizziness.   


REPRESENTATION

Appellant represented by:	Mary Long, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966, to include service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The Veteran testified at a January 2014 hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

At the hearing, the Veteran withdrew the appeal concerning claims for (1) an earlier effective date for service-connected ischemic heart disease, and (2) clear and unmistakable error as to the denial for service connection for rheumatic heart disease.  Accordingly, the appeal is limited to the claims listed on the first page of this decision. 

At the hearing, the Veteran asserted that he wanted the Board to consider arthritis in areas in addition to the spine including the neck, knees, and ankles.  The Agency of Original Jurisdiction (AOJ) only considered a service connection claim for arthritis of the spine.  Since the issues raised by the Veteran have not been adjudicated by the AOJ in the first instance, the Board refers the claims pertaining to service connection of arthritis of the neck, knees and ankles to the AOJ for appropriate action. 

The issues of service connection for dizziness and for arthritis of the spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's peripheral neuropathy is etiologically related to service-connected diabetes mellitus, type 2. 


CONCLUSION OF LAW

The criteria of service connection for peripheral neuropathy of the face, and upper and lower extremities have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  Arthritis is listed among the "chronic diseases" under 38 C.F.R. 
§ 3.309(a).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diseases listed as "chronic" may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).
Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Peripheral neuropathy is on the list, but must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(ii).  The Veteran was not diagnosed with peripheral neuropathy until several decades after service, so the presumption does not apply.  However, notwithstanding the presumption, a claimant can still show that he was actually exposed to herbicides, and that a disorder resulting in disability or death was in fact causally linked to this herbicide exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) a service-connected disability; (2) an additional disability; and (3) that the additional disability was either (a) caused by or (b) aggravated by the service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

A.  Peripheral Neuropathy 

The Veteran contends that peripheral neuropathy is related to his service-connected diabetes mellitus, type 2.  The Veteran has been service connected with diabetes mellitus, type 2 since February 7, 2012, currently rated at 20 percent.   

The Veteran has been diagnosed with peripheral neuropathy affecting his face, and upper and lower extremities.  In June 2012, the Veteran was diagnosed with peripheral neuropathy of the feet at an Oklahoma City VA Medical Center appointment after the Veteran complained of chronic pain in his feet.  The Veteran reported to the evaluating medical professional that he had symptoms including pain and elevated blood sugar levels prior to the 2012 visit, but had never actively sought medical attention.  In an April 2014 examination report, Dr. J. E., a private physician, diagnosed the Veteran with peripheral neuropathy of the face and upper extremities. 

In support of the service connection claim, the Veteran submitted an April 2014 assessment from private physician Dr. J. E., who opined that the peripheral neuropathy throughout his body was "as likely as not" due to a combination of peripheral neuropathy and diabetes mellitus due to Agent Orange exposure in Vietnam.   The rationale provided is that the Veteran's symptoms as reported by him through his treatment history and noted in treatment records were consistent with neuropathy. 

Considering the credible and competent lay statements provided by the Veteran, the current diagnosis of peripheral neuropathy, and competent medical evidence, specifically Dr. J. E.'s assessment, that etiologically links the Veteran's peripheral neuropathy of the extremities to a service-connected disability, the Board, resolving reasonable doubt in the Veteran's favor, grants service connection for peripheral neuropathy for all claimed areas.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990).

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), but does not need to discuss in detail the sufficiency of compliance with its provisions as well as any other duties because the benefit sought on appeal is being granted. Any error on the part of VA in complying with the VCAA or other duties is rendered moot.



ORDER

Service connection for peripheral neuropathy of the upper and lower extremities and the face is granted, subject to regulations governing the payment of monetary benefits. 


REMAND

The Veteran argues the peripheral neuropathy of the feet has caused dizziness.  He is competent to describe experiencing dizziness.  Since the Board has granted service connection for peripheral neuropathy, an examination is needed to see whether he actually has a disability manifested by dizziness, and, if so, whether it is related to a service-connected condition.

The private physician opines the Veteran has traumatic arthritis of the spine due to physical activity during service.  However, diagnostic testing has shown ankylosing spondylitis which is not identified as a traumatic condition.  Also, the private physician did not provide an adequate rationale for the opinion differentiating between physical activity during service versus afterwards in light of the fact that the Veteran worked in oil fields, on farms and in construction.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to determine if he has had any additional private treatment related to dizziness and/or the lumbar spine.  If so, obtain the requisite authorizations from the Veteran necessary to obtain these records and associate those records with the claims file.  If these records are unavailable, a notation in the claims file must be made.

2.  Obtain VA treatment records from the Oklahoma City VA Medical Center since September 2013. 

3.  Only after obtaining as many of the above-referenced medical evidence as is available, then schedule the Veteran for an examination to determine if he has a vestibular disability (claimed as dizziness).   If a vestibular disability is found, answer the following: 

* Is it at least as likely as not that the vestibular disability is caused by or was aggravated by service? 

* Is it at least as likely as not that the vestibular disability is caused by or is aggravated by the Veteran's now service connected peripheral neuropathy? 

4.  Only after obtaining as many of the above-referenced medical evidence as is available, then schedule the Veteran for an orthopedic examination of the lumbar spine.  Denote all disabilities associated with the lumbar spine and determine the etiology of each.  In determining the etiology of any found lumbar spine conditions, answer the following: 

Is it at least as likely as not that any diagnosed lumbar spine condition (ankylosing spondylitis versus traumatic arthritis) is attributable to the Veteran's service?  

For each opinion, the examiner(s) should provide a rationale as well as discuss any medical opinions of record including from Dr. J. E., M.D. as to the effect of physical activity during service (loading and unloading ships with long shifts) versus post-service employment on oil fields, farms, and in construction. 

5.  When development has been completed, and the AOJ has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the AOJ on the basis of additional evidence.  If the benefits sought are denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


